PER CURIAM.
Motion granted. The following question, we think, would be the proper question to certify:
Does the forfeiture of a liquor tax certificate under subdivision 3 of section 36 of the liquor tax law of 1909 follow upon two convictions of employes of the holder, when both convictions were had during the lifetime of the same certificate, but one of the offenses for which a conviction was had occurred during the lifetime of a prior certificate held by the same principal?
If, however, either party desires to certify additional questions, they can insert them in the proposed order, which will be settled on notice.